DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
The amendments and remarks filed 8/3/22 are acknowledged. Claims 21 and 37-43 have been amended. Claims 1-20 have been canceled. Claims 21-43 are pending and under examination.
Withdrawn Rejections
The rejection of claims 22-42 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more, is withdrawn in light of Applicant’s amendment thereto. See paragraph 4, page 2 of the previous Office action. 
The rejection of claims 21-42 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8,815,602 in view of Anderberg et al. (WO 2011/075744 A1, published June 23, 2011), is withdrawn in light of the terminal disclaimer approved on 8/3/22. See paragraph 6, page 6 of the previous Office action.
Maintained/Modified Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8,501,489 in view of Anderberg et al. (WO 2011/075744 A1, published June 23, 2011). 
The ‘489 claims teach providing: i) a patient, wherein said patient exhibits at least one symptom of an acute kidney injury; ii) at least two urine samples derived from said patient, wherein said at least two samples comprise a first sample and a subsequent sample, wherein said first sample is collected within one day of initiation of a renal replacement therapy; b) detecting hyaluronic acid in said at least two urine samples, wherein said hyaluronic acid in said subsequent sample is elevated as compared to said first sample; and c) predicting said patient to require long-term dialysis within sixty days of said first sample. The ‘489 claims teach wherein said subsequent sample is collected o the fourteenth day after initiation of said replacement therapy. The ‘489 claims teach obtaining at least two urine samples from a patient, wherein said patient exhibits at least one symptom of an acute kidney injury, wherein said at least two urine samples are collected within fourteen days of initiation of a renal replacement therapy: b) performing an assay which detects hyaluronic acid on said at least two urine samples obtained from said patient to provide at least two assay results; c) correlating said assay results to the presence or absence of persistently elevated hyaluronic acid in said at least two urine samples wherein the presence of persistently elevated hyaluronic acid is indicative that said patient requires continued dialysis. The ‘489 claims teach that the treating comprises renal replacement therapy. The ‘489 claims teach that the subsequence samples are collected on the seventh day after initiation of said replacement therapy. The ‘489 claims teach wherein said first sample is collected on the first day after initiation of said replacement therapy.
The ‘489 claims do not explicitly teach comparing the hyaluronic acid levels in the urine sample to a predetermined threshold.
However, Anderberg et al. teach a method for evaluating renal status in a subject comprising performing an assay to detect hyaluronic acid and correlating the assay result to the renal status of the subject (See claim 1 and paragraphs 0016-0025). Anderberg et al. teach that in preferred risk stratification embodiments, these methods comprise a method of determining a subject’s risk for a future injury to renal function, and correlating the assay results to a likelihood of such future injury to renal function (See paragraph 0021). Anderberg et al. teach in other preferred risk stratification embodiments, these methods comprise determining a subject' s outcome risk, and the assay result(s) is/are correlated to a likelihood of the occurrence of a clinical outcome related to a renal injury suffered by the subject. Anderberg et al. teach the ability of a particular test or combination of tests to distinguish two populations can be established using ROC analysis. For example, ROC curves established from a "first" subpopulation which is predisposed to one or more future changes in renal status, and a "second" subpopulation which is not so predisposed can be used to calculate a ROC curve, and the area under the curve provides a measure of the quality of the test. Preferably, the tests described herein provide a ROC curve area greater than 0.5, preferably at least 0.6, more preferably 0.7, still more preferably at least 0.8, even more preferably at least 0.9, and most preferably at least 0.95 (See paragraph 0043). Anderberg et al. teach that Measures of test accuracy may be obtained as described in Fischer et al., Intensive Care Med. 29: 1043-51, 2003, and used to determine the effectiveness of a given biomarker. These measures include sensitivity and specificity, predictive values, likelihood ratios, diagnostic odds ratios, and ROC curve areas. The area under the curve ("AUC") of a ROC plot is equal to the probability that a classifier will rank a randomly chosen positive instance higher than a randomly chosen negative one. The area under the ROC curve may be thought of as equivalent to the Mann-Whitney U test, which tests for the median difference between scores obtained in the two groups considered if the groups are of continuous data, or to the Wilcoxon test of ranks (See paragraph 0090). Anderberg et al. teach that a receiver operating characteristic curve was generated for each biomarker measured and the area under each ROC curve (AUC) was determined (See paragraph 0126). Anderberg et al. teach that the sample is a urine sample (See paragraphs 0046-0048 and 0065). Anderberg et al. teach that the sensitivity or specificity is preferably greater than about 0.8 (See paragraph 0044). Anderberg et al. teach that in risk stratification embodiments, the likelihood or risk is that an event of interest is more or less likely to occur within a shorter time period such as 18 months, 120 days, 90 days, 60 days, 45 days, 30 days, 21 days, 14 days, 7 days, 5 days, 96 hours, 72 hours, 48 hours, 36 hours, 24 hours, 12 hours, or less of the time at which the body fluid sample is obtained from the subject. A risk at 0 hours of the time at which the body fluid sample is obtained from the subject is equivalent to diagnosis of a current condition (See paragraph 0026). Anderberg et al. teach that serial samples from the same patient may be obtained, where a prior “baseline” result is used to monitor for temporal changes in a biomarker level (See paragraph 0086). Anderberg et al. teach that the first urine sample is collected within at least 7 days from the onset of renal injury and at least 7 days from diagnosis of renal injury (See paragraphs 0110-0134). Anderberg et al. teach that urine samples were collected at 0, 24, and 48 hours prior to the subject reaching RIFLE stage R, I, and/or F ( See paragraphs 0124-0134). Anderberg et al. teach that the concentrations of all markers, which includes hyaluronic acid, were increased in the context of AKI relative to control subjects (See paragraph 0124). 
It would have been prima facie obvious to one of ordinary skill in the art before the invention was made to calculate the difference between the levels of the at least two urine sample and determine dialysis dependence or independence using an AUC ROC hyaluronic acid threshold because Anderberg et al. teach comparing a measured concentration of hyaluronic acid to a threshold value to predict future risk of the need for renal replacement therapy and that the AUC ROC  tests for the median difference between scores obtained in the two groups. One of ordinary skill in the art would have recognized that a threshold level of hyaluronic level would be needed to distinguish subjects who are dialysis dependent from those who are dialysis independent when using hyaluronic acid as a biomarker to predict the need for need for future dialysis dependence or dialysis independence and that the AUC ROC curve allows for the separation of the subjects using the difference between the scores obtained in the two groups. One of ordinary skill in the art would be motivated to compare the change in hyaluronic acid levels in the urine samples to a predetermined threshold because the threshold provides a specific value of urinary hyaluronic acid by which the population of subjects can be separated when predicting future dialysis dependence or dialysis independence. Further, given that Anderberg et al. teach that AKI is worsening of renal function over hours to days, one of ordinary skill in the art would be motivated to collect the samples at the various times recited in the instant claims to monitor the changes in renal function over time when predicting future dialysis dependence or independence in a subject. 
Applicant’s Arguments
Applicant did not address the rejection in the arguments filed 8/3/22.
Response to Arguments
Given that the Applicant did not address the rejection, the rejection is maintained for the reasons set forth above. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 21 and 23-42  is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Anderberg et al. (WO 2011/075744 A1, published June 23, 2011). 
Anderberg et al. teach a method for evaluating renal status in a subject comprising performing an assay to detect hyaluronic acid and correlating the assay result to the renal status of the subject (See claim 1 and paragraphs 0016-0025). Anderberg et al. teach that in preferred risk stratification embodiments, these methods comprise a method of determining a subject’s risk for a future injury to renal function, and correlating the assay results to a likelihood of such future injury to renal function (See paragraph 0021). Anderberg et al. teach in other preferred risk stratification embodiments, these methods comprise determining a subject' s outcome risk, and the assay result(s) is/are correlated to a likelihood of the occurrence of a clinical outcome related to a renal injury suffered by the subject. Anderberg et al. teach the ability of a particular test or combination of tests to distinguish two populations can be established using ROC analysis. For example, ROC curves established from a "first" subpopulation which is predisposed to one or more future changes in renal status, and a "second" subpopulation which is not so predisposed can be used to calculate a ROC curve, and the area under the curve provides a measure of the quality of the test. Preferably, the tests described herein provide a ROC curve area greater than 0.5, preferably at least 0.6, more preferably 0.7, still more preferably at least 0.8, even more preferably at least 0.9, and most preferably at least 0.95 (See paragraph 0043). Anderberg et al. teach that Measures of test accuracy may be obtained as described in Fischer et al., Intensive Care Med. 29: 1043-51, 2003, and used to determine the effectiveness of a given biomarker. These measures include sensitivity and specificity, predictive values, likelihood ratios, diagnostic odds ratios, and ROC curve areas. The area under the curve ("AUC") of a ROC plot is equal to the probability that a classifier will rank a randomly chosen positive instance higher than a randomly chosen negative one. The area under the ROC curve may be thought of as equivalent to the Mann-Whitney U test, which tests for the median difference between scores obtained in the two groups considered if the groups are of continuous data, or to the Wilcoxon test of ranks (See paragraph 0090). Anderberg et al. teach that a receiver operating characteristic curve was generated for each biomarker measured and the area under each ROC curve (AUC) was determined (See paragraph 0126). Anderberg et al. teach that the sample is a urine sample (See paragraphs 0046-0048 and 0065). Anderberg et al. teach that the sensitivity or specificity is preferably greater than about 0.8 (See paragraph 0044). Anderberg et al. teach that in risk stratification embodiments, the likelihood or risk is that an event of interest is more or less likely to occur within a shorter time period such as 18 months, 120 days, 90 days, 60 days, 45 days, 30 days, 21 days, 14 days, 7 days, 5 days, 96 hours, 72 hours, 48 hours, 36 hours, 24 hours, 12 hours, or less of the time at which the body fluid sample is obtained from the subject. A risk at 0 hours of the time at which the body fluid sample is obtained from the subject is equivalent to diagnosis of a current condition (See paragraph 0026). Anderberg et al. teach that serial samples from the same patient may be obtained, where a prior “baseline” result is used to monitor for temporal changes in a biomarker level (See paragraph 0086). Anderberg et al. teach that the first urine sample is collected within at least 7 days from the onset of renal injury and at least 7 days from diagnosis of renal injury (See paragraphs 0110-0134). Anderberg et al. teach that urine samples were collected at 0, 24, and 48 hours prior to the subject reaching RIFLE stage R, I, and/or F ( See paragraphs 0124-0134). Anderberg et al. teach that the concentrations of all markers, which includes hyaluronic acid, were increased in the context of AKI relative to control subjects (See paragraph 0124). Thus, Anderberg et al. anticipate the claims.
Applicant’s Arguments
Applicant did not address the rejection in the arguments filed 8/3/22.
Response to Arguments
Given that the Applicant did not address the rejection, the rejection is maintained for the reasons set forth above. 
Claim Status
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646